DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to after-final communications filed on August 3, 2021, in which Applicant amended claim 20, and cancelled claims 26 and 27.
Claims 1-6, 9-15, 17, 20, 21, 24 and 25 are allowed.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
With respect to independent claim 1, the prior art of record does not teach or suggest, either solely, or in combination, the limitations "wherein the selecting fields include a first scrollable selecting field and a second scrollable selecting field, each of which are in the virtual screen section of the display, the first scrollable selecting field being configured to select among different operating systems, and the second scrollable selecting field being configured to select among different device types having different resolutions from one another; and wherein the library section and the virtual screen section are configured to permit a user to select, drag and drop the pre-defined native design elements from the library section to the virtual screen section based on selections made by the user in the first scrollable selecting field and the second scrollable selecting field in the virtual screen section" when considered in combination with the remaining limitations of claim 1.
With respect to independent claim 14, the prior art of record does not teach or suggest, either solely, or in combination, the limitations "wherein the selecting fields include a first 
With respect to independent claim 20, the prior art of record does not teach or suggest, either solely, or in combination, the limitations "wherein the native design elements are selectively rendered for any of the different platforms using selecting fields including a first scrollable selecting field to select among different operating systems and a second scrollable selecting field, separate from the first scrollable selecting field, to select among different device types having different resolutions from one another, and wherein the library section and the virtual screen section are located adjacent to one another and configured to permit a user to select, drag and drop the pre-defined native design elements from the library section to the virtual screen section based on selections made by the user in the first scrollable selecting field and the second scrollable selecting field in the virtual screen section" when considered in combination with the remaining limitations of claim 20.
In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192